DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  					Lines 3-4 recite “cleaning material roll having a release layer”, which is grammatically incorrect. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Humphrey          (US 8,371,316) in view of Hamilton (GB 2532255 A), or alternatively, over Humphrey in view of Hamilton, and further in view of Parkhe (US 7,655,316).
As to claim 1, Humphrey discloses a cleaning material (The cleaning element of Fig. 4A) for removing small particles from a flexible electronics roll without leaving residues (The cleaning element is capable of removing small particles from a flexible electronics roll without leaving residues), the cleaning material comprising a cleaning material roll (201, 202, 203, 204, 205) having a length and a width, the cleaning material roll having release layer (201; column 9, lines 18-34) formed on top of a cleaning layer (202) on top of a web film (203), and the cleaning layer having the width and length of the cleaning material roll (Each of 201-205 may have a thickness between 25 um and 300 um, and therefore, the 
Humphrey does not disclose the cleaning material roll having a length and a width that is less than the length, the cleaning material layer being a silicone containing polymer having a surface energy of 15 to 40 dynes/cm, and wherein the release layer, cleaning layer, and web film are rolled up to form the cleaning material roll.
Hamilton discloses a cleaning material (12) for removing small particles from a flexible electronics roll without leaving residues (12 is capable of removing small particles from a flexible electronics roll without leaving residues) comprising a cleaning material roll (12) having a length and a width that is less than the length, and wherein the cleaning layer and web film are rolled up to form a cleaning material roll. 12 is attached to a flexible web (3) (12 would roll up as it rolls over rollers 14;   Figs. 1 and 2).
It would have been obvious to have modified Humphrey such that the cleaning material is attached to the flexible web (3), and wherein the cleaning layer and web film are rolled up to form a cleaning material roll (which would provide the release layer also being rolled up), as taught by Hamilton, in order to permit the cleaning material of Humphrey to be used for cleaning rollers of a coating line. 
Applicant has not disclosed criticality of the surface energy range of the polymer layer. Therefore, it is understood that a polymer layer having a surface energy outside of the recited range would perform equally as well as a polymer layer having a surface energy inside of the recited range. In addition, it would have been obvious and a matter of routine optimization for one of ordinary skill to 
Alternatively, Humphrey may be further modified by Parkhe.						Parkhe discloses a cleaning material comprising a polymer layer (26) having a surface energy of less than 30 mJ/m2(column 4, lines 36-62), which includes values between 15 and 40 dynes/cm.   	It would have been obvious to have modified the polymer layer of Humphrey to have a surface energy of 15 to 40 dynes/cm, as taught by Parkhe, the surface energy providing the cleaning layer with a suitable adhesion energy.
As to claim 3, wherein the polymer layer having a Durometer Shore between 30 and 90, which includes values between about 40 and about 100 (column 10, lines 43-53).		
As to claims 5 and 7, the cleaning layer and the web film have a thickness of between 20 and 300 microns (Each of the layers, which includes 202 and 203, has a thickness between 1 and 20 mils, which includes values between 20 and 300 microns; column 10, lines 43-48 and 63-65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Humphrey in view of Hamilton, and further in view of Namikawa (US 2005/0118414).
Humphrey does not recite the web film being one of polyester, polyethylene and polyimide. 		Namikawa discloses a cleaning material having a web film (The “base material”) made of one of .
Response to Arguments
Applicant's arguments filed 8/27/20 have been fully considered but they are not persuasive.		On page 3, Applicant argues that Humphrey and Hamilton do not disclose a cleaning material roll having a length and a width that is less than the length, the cleaning material layer having a release layer formed on top of a cleaning layer on top of a web film that are rolled up to form the cleaning material roll, and the release layer provides mechanical support for a winding and unwinding of the cleaning material roll, the cleaning layer being a silicone containing polymer having a surface energy of 15 to 40 dynes/cm, and it would not have been obvious for Humphrey to have been modified by Hamilton and Parkhe to have said feature.
Humphrey does not disclose the cleaning material roll having a length and a width that is less than the length, the cleaning material layer being a silicone containing polymer having a surface energy of 15 to 40 dynes/cm, and wherein the release layer, cleaning layer, and web film are rolled up to form the cleaning material roll.
Hamilton discloses a cleaning material (12) for removing small particles from a flexible electronics roll without leaving residues (12 is capable of removing small particles from a flexible electronics roll without leaving residues) comprising a cleaning material roll (12) having a length and a width that is less than the length, and wherein the cleaning layer and web film are rolled up to form a cleaning material roll. 12 is attached to a flexible web (3) (12 would roll up as it rolls over rollers 14;   Figs. 1 and 2).

Applicant has not disclosed criticality of the surface energy range of the polymer layer. Therefore, it is understood that a polymer layer having a surface energy outside of the recited range would perform equally as well as a polymer layer having a surface energy inside of the recited range. In addition, it would have been obvious and a matter of routine optimization for one of ordinary skill to have modified Humphrey such that the polymer layer has one of various surface energy values (such as a value within the recited range), the surface energy providing the cleaning layer with the desired adhesion energy.
Alternatively, Humphrey may be further modified by Parkhe.						Parkhe discloses a cleaning material comprising a polymer layer (26) having a surface energy of less than 30 mJ/m2(column 4, lines 36-62), which includes values between 15 and 40 dynes/cm.   	It would have been obvious to have modified the polymer layer of Humphrey to have a surface energy of 15 to 40 dynes/cm, as taught by Parkhe, the surface energy providing the cleaning layer with a suitable adhesion energy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723